ORDER

PER CURIAM.
Paula M. Beam (“Beam”) appeals from the judgment entered upon a jury’s verdict convicting her of felony leaving the scene of a motor vehicle accident. The court finds that the State’s evidence was sufficient to support a conviction for leaving the scene of a motor vehicle accident, and the trial court did not err in overruling *732Beam’s motions for judgment of acquittal and in imposing judgment. We affirm.
An extended opinion would have no jurisprudential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).